 GENERAL ELECTRIC COMPANY619Jersey differs somewhat from that applied to salesmen in other geo-graphic regions.The record reveals that the purpose of the variableincentive system is to assure equal pay for equal sales effort regard-less of the salesmen's location.The changed circumstances relied upon by the Petitioner are not,in our opinion, sufficient to warrant a decision contrary to the Board'sprevious determination, for the reasons there expressed, that a singleplant unit of the Employer's salesmen at the Orange, New Jersey,plant is too narrow in scope to be appropriate for the purposes ofcollective bargaining .3Accordingly, as the showing of interest ofneither labor organization is sufficient to warrant the direction of anelection in a more comprehensive unit, we shall dismiss the petitionherein.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.a John F. Trommer,Inc.,90 NLRB 1200;Lbebmann Breweries,Inc.,92 NLRB 1740;If.Riegel Paper Corporation,96 NLRB 779.GENERAL ELECTRIC COMPANYandAMERICAN FEDERATION OF LABOR,PETITIONERGENERAL ELECTRIC COMPANYandUNITED ELECTRICAL, RADIO ANDMACHINE WORKERS OF AMERICA (UE), PETITIONER.CasesNos.6-RC-1086 and 6-RC-1121.November 26, 1952Decision,Order,and Direction of ElectionUpon petitions duly filed, a consolidated hearing was held beforeWilliam A. McGowan, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor, International Union of Electrical, Radio andMachine Workers, CIO, and its Local 518, raises as a bar to the peti-101 NLRB No. 127. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDtion filed in Case No. 6-RC-1121 by the United Electrical, Radio andMachine Workers of America (UE), herein called the UE, its con-tract with the Employer covering the office and clerical employeesat the Employer's plant in Erie, Pennsylvania.'This contract, datedSeptember 15, 1951, was effective until September 15, 1952, and pro-vided for automatic renewal for annual periods absent written noticeto terminate or modify by either party "not more than sixty days andnot less than thirty days" before any anniversary date.Neitherparty gave notice to terminate or modify the contract on July 17, 1952,the sixtieth day preceding the anniversary date.By registered letter dated July 11, 1952, the ITE communicated tothe Employer its claim for recognition as bargaining representativeof the office and clerical employees at the Erie plant.On July 24,the UE filed its petition.The Intervenor has moved to dismiss thispetition on the ground that, as it was not filed before July 17, thecontract was automatically renewed and constitutes a bar.The UEcontends, however, that the 30-day Mill B date of the contract is con-trolling, and that its petition was timely as it was filed prior to thatdate.In view of the fact that the contract enabled either party to effectits termination or modification by tendering notice at any time be-tween the sixtieth and the thirtieth day preceding its anniversarydate, we find that the contract remained open to a question concerningrepresentation during that 30-day period, and that the Mill B dateof August 16 is therefore the critical date against which the timeli-ness of the UE petition must be determined.As this petition wasfiled on July 24, we find that it was timely filed and that the contractdoes not bar this proceeding.Accordingly, we find that a questionaffecting commerce exists concerning the representation of employeesof the Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.The appropriate units :Case No. 6-RC-1121:In its petition, the UE requested a unit of alloffice and clerical employees identical to the one now represented bythe Intervenor.At the hearing, the UE amended its unit requestand sought to split this existing unit into units A and B, unit A tocomprise all those employees "whose work, both physically and func-tionally, is close to production," and unit B to consist of those em-ployees "who, physically and functionally, are removed one step fromthe actual productive work of the plant." Subsequently, the UEagain amended its unit description so as to include in unit A allsalaried clerical employees employed in shop or general offices locatedI The Intervenor does not contend that its contractis a bar tothe petitionfiled in CaseNo. 6-RC-1086 by the American Federation of Labor,hereincalled the AFL. GENERAL ELECTRIC COMPANY621in what the UE contends to be production buildings, excluding allother employees, guards, and supervisors as defined in the Act; 2 andin unit B all salaried office clerical employees working in generalclerical offices in buildings having little or nothing to do with pro-duction, excluding all other employees, guards, and supervisors asdefined in the Act.Alternatively, the UE expressed its willingnessto represent the employees in the historical, over-all unit in the eventthe Board should determine that the proposed separate units were in-appropriate.The Intervenor and the Employer contend that onlythe existing over-all office and clerical unit is appropriate.Pursuant to a Board election conducted in 1944, the UE was certi-fied as collective-bargaining representative for an over-all unit ofoffice and clerical employees at the Employer's Erie plant.3From1944 until 1950, the Employer and the UE executed successive annualcontracts covering the employees in this unit.In 1950, the Intervenorsucceeded the UE as collective-bargaining representative of the em-ployees in this unit,4 and has since bargained with the Employer ontheir behalf.The Employer is a New York corporation which operates 119 plantsin some 23 States.The Erie plant, the only one involved in thisproceeding, has 4 major departments known as the refrigerator, loco-motive and car equipment, foundry, and service departments.Ofthe 11,000 individuals who are at present employed at the Erie in-stallation, approximately 1,231 are included in the existing unit ofoffice and clerical employees.The employees whose unit placement is here involved are scatteredamong the approximately 22 buildings which the Employer main-tains at its Erie installation.Some of these buildings are devoted inwhole or in part to the production of locomotives and parts, foodfreezers, and steel and iron castings. In these buildings, the Em-ployer maintains 2 types of offices.The first is characterized as ashop office, and contains such classifications of employees as dispatch-ers, general clerks performing timekeeping duties, typists, and fileclerks.The second type, referred to as a general office, normally com-prises the headquarters of the section engineers and supervisors ofthe four major departments of the plant, and houses such employeesas accounting clerks, cost employees, production clerks, and office ma-chine operators.The UE would include the employees in these twotypes of offices in unit A. In the remaining buildings in which littleor no production work is performed, the Employer maintains a third2The UE, which currently represents the production and maintenance employees at theErie plant, does not seek to include the employees in unit A in the production andmaintenance unit as plant clericals.3General EieetriCCbmpa,54, NLRB 1299.4 General Electric Company,89 NLRB 726, 762. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDtype of office, also known as a general office.This type of office con-tains such employees as accounting clerks, typists, billing clerks, andoffice machine operators.The UE would include the employees inthese offices in unit B.The employees in both the proposed units work in enclosures sep-arate from the production areas and perform no production work.Employees in both groups are centrally hired and assigned to theirduties, are paid under the same graded salary plan, are listed on thesame departmental payrolls, and are assigned to similar job classi-fications.In addition, the employees in both groups are frequentlyinterchanged and promoted from one group to the other, they aregoverned by uniform seniority rules, and they receive the same fringebenefits.Furthermore, employees in the general offices located inboth the production and nonproduction buildings, which the UEwould include in units A and B, respectively, work different hoursfrom those worked by the shop office employees whom the UE wouldinclude in unit A.Moreover, while the UE seeks to include in unitA all employees who work in buildings devoted in whole or part toproduction activities, the record discloses that it would exclude fromunit A certain employees in at least one building which it concedesto be engaged in production, while at the same time it would includein that unit the employees in a warehouse and shipping building inwhich no production work is apparently performed.In previous decisions upon which the UE relies, the Board has de-clined to establish over-all units of plant and office clerical employees .5In those cases, however, the facts disclosed that the plant clericals,whose functions, interests, and conditions of employment wereintimately related to those of the production employees, worked inareas separate from the office clericals, were separately hired, workeddifferent hours, were not interchanged, and there was no previoushistory of bargaining on the broader basis. In the instant case, theemployees whom the UE would include in unit A perform no produc-tion duties, have little or no contact with the production employees, andare paid different rates and on different bases.Many employees inunit A work different hours than the production personnel and arepromoted and assigned to job classifications by clerical supervisors.Furthermore, first the UE and then the Intervenor have representedan over-all office and clerical unit for a total period of 8 years.Under all the circumstances, we do not believe that the units pro-posed by the UE represent such separately identifiable and homo-geneous groups as to require the direction of separate elections,6 es-0Truscon Steel Company,88 NLRB 331;Minneapolis-Moline Company,85 NLRB 597.6Moreover,the UE has not made a sufficient showing of interest among the employees inunit B to warrant the conduct of a separate election among the employees in that group. GENERAL ELECTRIC COMPANY623pecially in view of the history of collective bargaining on a single unitbasis.Rather, we find that these units constitute artificial and ar-bitrary groupings of individuals who perform similar functions andwho share common interests and conditions of employment.Accord-ingly, we find the separate units A and B proposed by the UE inappro-priate for the purposes of collective bargaining.However, as theUE has alternatively indicated its desire to represent the office andclerical employees in the over-all unit, we shall conduct an electionamong the employees in that unit.We find that all salaried office and clerical employees at the Em-ployer's plant in Erie,Pennsylvania,excluding commercial and salesemployees,auditors and accountants,test engineers,confidential sec-retaries and stenographers and employees who work on the confi-dential payroll, employee interviewers, placement personnel, medicaltechnicians,chief receptionist,cashiers,planning, wage rate,methods,and time-study employees,professional employees,guards,and super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.Case No. 6-RC-1086:The AFL seeks to sever the salaried labora-tory assistants from the over-all office and clerical unit in which theyhave been represented since the certification in 1944.The Intervenor,the UE, and the Employer contend that such a unit is inappropriate.The Employer employs 57 nonprofessional laboratory assistantswho perform routine sampling,testing, and meter reading work, aswell as conduct more intricate chemical and physical analyses ofsubstances and materials.These individuals are located in 7 differ-ent buildings scattered throughout the Employer's refrigerator, loco-motive and car equipment,foundry, and service departments.Some,but not all, of these employees perform their dutiesin areas desig-nated as laboratories.The laboratory assistants are directly supervised by section engi-neers in charge of the various sections in the four departments. Inmany cases, as, for example, in the refrigerator department labora-tory, this supervision is in common with other office and clerical em-ployees employed there.Like the salaried office and clerical person-nel, laboratory assistants are paid in accordance with a standardgraded salary plan and, in the usual situation, are initially employedin the lower grade classifications.Moreover, laboratory assistantsand office and clerical employees have been transferred on a numberof occasions when vacancies in their respective areas arose, both aregoverned by unit-wide seniority rules, and both enjoy the same fringebenefits. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the basis of the foregoing, and the entire record in this pro-ceeding, we find that the duties, interests, and supervision of thelaboratory assistants are so closely related to the office and clericalemployees that their continued inclusion in the over-all unit is war-ranted.Accordingly, we find that the unit proposed by the AFL isinappropriate.We shall therefore grant the Intervenor's motion todismiss the petition filed in this case.OrderIT IS HEREBY ORDERED thatthe petition filed in Case No. 6-RC-1086by the American Federation of Labor be, and it herebyis, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]Epp FURNITURE COMPANY, ET AL.1andRETAIL CLERKS INTERNATIONALASSOCIATIONLOCAL1538, AFL, PETITIONER.Case No. 6-RC-1054.November26, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before W. G. Stuart Sher-man, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employers are each engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to represent certain em-ployees of each of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner contends that a multiemployer unit consisting ofoffice and clerical employees, charwomen, and elevator operators ofall the Employers is appropriate. In the event the Board finds thata multiemployer unit is inappropriate, the Petitioner seeks separateunits of these employees for each of the Employers involved herein.'The followingEmployers are involved in this proceeding:Epp Furniture Company ;Sol Masiroff,Executor of the Estateof Morris Masiroff, d/b/a Masiroff Furniture Company ;Outlet Furniture Company, Inc ; Reliable Home Furnishings Company,Inc. ,StanleyBrothers Company, Inc. and Jack Joseph. Jr, and Donald Joseph. partners, d/b/a JosephBros Furniture Company.101 NLRB No. 114.